Case 2:19-cv-12736-NGE-APP ECF No. 45, PageID.1268 Filed 12/23/20 Page 1 of 40




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

    UNITED STATES OF AMERICA,               )
                                            )
    Plaintiff,                              ) Civil Action No. 19-cv-12736
                                            )
    v.                                      ) Hon. Nancy G. Edmunds
                                            ) Mag. Judge Anthony P. Patti
                                            )
    CITY OF TROY, MICHIGAN,                 )
                                            )
    Defendant.                              )


             MOTION FOR SUMMARY JUDGMENT OF PLAINTIFF
                     UNITED STATES OF AMERICA

         The United States, through its attorneys, requests that the Court grant

summary judgment in its favor under Federal Rule of Civil Procedure 56 and find

that the City of Troy, Michigan (“Troy”), violated the Religious Land Use and

Institutionalized Persons Act of 2000 (“RLUIPA”), 42 U.S.C. §§ 2000cc-2000cc-5,

on claims made in Count I (Substantial Burden) and Count II (Equal Terms) of the

United States’ Complaint. ECF No. 1, PageID.31-32.

         In Count II, the United States alleges that Troy’s Zoning Ordinance facially

violates RLUIPA’s Equal Terms provision, 42 U.S.C. § 2000cc(b)(l). 1 See ECF No.


1
  The United States’ Complaint alleges violations of RLUIPA’s Equal Terms
provisions under two legal theories, “as-applied” and “facial” violations. See
generally, Compl. ECF No. 1; see, e.g., United States’ Mot. to Compel Disc., ECF
Case 2:19-cv-12736-NGE-APP ECF No. 45, PageID.1269 Filed 12/23/20 Page 2 of 40




1, PageID.31-32, ¶ 79. Specifically, Troy imposes stricter setback and parking

standards on places of worship than it imposes on similarly-situated nonreligious

assemblies and institutions, including conference, meeting, and banquet facilities;

mortuary and funeral homes; fine and performing art facilities; primary and

secondary schools; restaurants that regularly host large events; and theaters and

places of assembly, such as community centers. Additionally, Troy requires places

of worship to obtain special use approval to operate in its Communities Facilities

zoning district, but permits comparable nonreligious assemblies and institutions,

such as primary and secondary schools as well as fine and performing art facilities,

to operate as of right (without special use approval) in that district. Troy does not

dispute that its Zoning Ordinance regulates religious assemblies differently, and

more strictly, than several nonreligious assemblies and institutions. Troy has not,

and cannot, point to any legitimate zoning criteria to justify its unequal treatment of

religious assemblies, such as Adam Community Center (“Adam”).

      In Count I, the United States alleges that Troy’s implementation of this

facially discriminatory ordinance violated RLUIPA by substantially burdening

Adam’s religious exercise, 42 U.S.C. § 2000cc(a)(l). See ECF No. 1, PageID.31, ¶

77. Specifically, the undisputed facts demonstrate that Troy imposed the Zoning


No. 29, PageID.186. Through this motion, the United States moves for summary
judgment on the “facial” Equal Terms violation only; it does not move for summary
judgment on the “as-applied” Equal Terms violation.

                                          2
Case 2:19-cv-12736-NGE-APP ECF No. 45, PageID.1270 Filed 12/23/20 Page 3 of 40




Ordinance’s unequal terms when Adam sought to operate an Islamic center in an

existing building that was previously used by many nonreligious assemblies. Though

Adam proposed no changes to the building’s footprint, setbacks, or parking, and

though its proposed use would have no greater impact on traffic, noise, or safety,

because Adam would change the kind of assembly – from nonreligious to religious

– it was subject to Troy’s stricter setback and parking standards applied to places of

worship. Adam sought relief from these unequal terms through a variance

application, specifically citing RLUIPA. However, the Zoning Board of Appeals

was instructed not to concern itself with RLUIPA, and in denying Adam’s variance

application, it did just that. As a result of this denial, Adam still lacks an adequate

location to conduct core religious activities, and it has suffered substantial delay,

uncertainty, and expense. The undisputed facts show that Troy has not put forth any

compelling interest to justify the variance denial and failed to consider any less

restrictive alternatives.

       Thus, the United States is entitled to judgment as a matter of law on both

Counts. In support of its motion, the United States relies on the accompanying brief,

attached exhibits, and documents on file with the Court.

       Pursuant to Local Rule 7.1(a), Plaintiff’s counsel communicated to opposing

counsel the nature of this motion and its legal basis, and sought concurrence in the

relief, but such concurrence was denied.



                                           3
Case 2:19-cv-12736-NGE-APP ECF No. 45, PageID.1271 Filed 12/23/20 Page 4 of 40




                                      Respectfully submitted,


 MATTHEW SCHNEIDER                    ERIC S. DREIBAND
 United States Attorney               Assistant Attorney General
 Eastern District of Michigan         Civil Rights Division

                                      SAMEENA SHINA MAJEED
                                      Chief

 /s/ Shannon M. Ackenhausen           /s/ Abigail B. Marshak
 SUSAN K. DECLERCQ                    TIMOTHY J. MORAN
 (P60545)                             Deputy Chief
 Assistant United States Attorney     ABIGAIL B. MARSHAK
 Chief, Civil Rights Unit             (NY 5350053)
 SHANNON M. ACKENHAUSEN               KATHERINE A. RAIMONDO
 (P83190)                             (DC 985157)
 Assistant United States Attorney     Trial Attorneys
 United States Attorney’s Office      Housing and Civil Enforcement Section
 Eastern District of Michigan         Civil Rights Division
 211 W. Fort Street, Suite 2001       United States Department of Justice
 Detroit, Michigan 48226              4 Constitution Square / 150 M Street NE
 Phone: (313) 226-9730                Washington, DC 20530
 Facsimile: (313) 226-3271            Phone: (202) 514-1968
 Susan.DeClercq@usdoj.gov             Facsimile: (202) 514-1116
 Shannon.Ackenhausen@usdoj.gov        Abigail.Marshak@usdoj.gov
                                      Katherine.Raimondo@usdoj.gov

 Attorneys for the United States

 Dated: December 23, 2020




                                      4
Case 2:19-cv-12736-NGE-APP ECF No. 45, PageID.1272 Filed 12/23/20 Page 5 of 40




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

 UNITED STATES OF AMERICA,                  )
                                            )
  Plaintiff,                                ) Civil Action No. 19-cv-12736
                                            )
 v.                                         ) Hon. Nancy G. Edmunds
                                            ) Mag. Judge Anthony P. Patti
                                            )
 CITY OF TROY, MICHIGAN,                    )
                                            )
  Defendant.                                )

 BRIEF IN SUPPORT OF PLAINTIFF UNITED STATES OF AMERICA’S
              MOTION FOR SUMMARY JUDGMENT

                              ISSUES PRESENTED

(1) Did the City of Troy impose or implement a land use regulation in a manner that
treats a religious assembly or institution on less than equal terms with a nonreligious
assembly or institution, in violation of RLUIPA, 42 U.S.C. § 2000cc(b)(l)?

       The United States’ Answer: Yes.

(2) Did the City of Troy impose or implement a land use regulation that substantially
burdened Adam Community Center’s religious exercise without demonstrating that
such burden was in furtherance of a compelling governmental interest and is not the
least restrictive means of furthering such an interest, in violation of RLUIPA, 42
U.S.C. § 2000cc(a)(l)?

       The United States’ Answer: Yes.
Case 2:19-cv-12736-NGE-APP ECF No. 45, PageID.1273 Filed 12/23/20 Page 6 of 40




MOST CONTROLLING AUTHORITY

Religious Land Use and Institutionalized Persons Act of 2000, 42 U.S.C. §§
2000cc-2000cc-5

Tree of Life Christian Schs. v. City of Upper Arlington, 905 F.3d 357 (6th Cir.
2018), cert. denied, 139 S.Ct. 2011 (2019)

Livingston Christian Schs. v. Genoa Charter Twp., 858 F.3d 996 (6th Cir. 2017),
cert. denied, 138 S. Ct. 1696 (2018)




                                         ii
Case 2:19-cv-12736-NGE-APP ECF No. 45, PageID.1274 Filed 12/23/20 Page 7 of 40




                                        TABLE OF CONTENTS

I.      STATEMENT OF MATERIAL FACTS ..................................................... 1
  A. Troy’s ZO Imposes Stricter Setback and Parking Standards On Places of
        Worship Than On Nonreligious Assembly Uses .......................................... 1
  B. Troy Treats Places Of Worship Less Favorably Than Nonreligious
        Assemblies and Institutions in Its Community Facilities District ................. 4
  C. Troy’s Purported Reasons for Imposing More Restrictive Standards on
        Places of Worship Do Not Justify Differential Treatment ............................ 4
  D. Troy Denied Adam’s Request for Relief from the Unequal Terms of its ZO 7
    i. Troy Required Adam to Seek a Variance to Use the Property as a Place of
          Worship ..................................................................................................... 8
    ii. Adam Applied for a Variance and Reasonably Expected Approval ........... 9
    iii. The ZBA Denied Adam’s Application In Spite of the Evidence and Without
         Specific Findings .......................................................................................10
    iv. Troy Did Not Consider Alternatives Less Restrictive than a Denial...........11
  E. Troy’s Denial Substantially Burdened Adam’s Religious Exercise .............13
II.     LAW AND ANALYSIS .............................................................................15
  A. Troy’s ZO Facially Violates RLUIPA’s Equal Terms Provision .................15
    i. Troy Imposes Stricter Standards on Places of Worship than on
          Nonreligious Assembly Uses in All Zoning Districts ...............................17
    ii. No Legitimate Zoning Criteria Justifies This Unequal Treat ....................17
    iii. Troy’s Requirement that Places of Worship Seek Special Use Approval in
          its CF District Facially Violates RLUIPA.................................................20
    iv. Troy Cannot Rebut the United States’ Prima Facie Showings ..................21
  B. Troy Substantially Burdened Adam’s Religious Exercise When It Denied
        Adam’s Application for Relief from its Discriminatory ZO ........................22
    i. Adam Has No Feasible Alternative Location to Conduct Core Religious
          Functions and Worship as a Community ..................................................22
    ii. Adam Has Suffered Substantial Delay, Expense, and Uncertainty as a
          Result of the Variance Denial ...................................................................24
    iii. Adam’s Hardship Was Not Self-Imposed .................................................25
    iv. Troy’s Denial of Adam’s Variance Application Was Not the Least
          Restrictive Means of Furthering a Compelling Governmental Interest .....26
         Troy Has Not Asserted a Compelling Interest............................................26
         The Denial of Adam’s Variance Application Was Not the Least Restrictive
         Means to Advance Troy’s Interests ............................................................29
III. CONCLUSION ..........................................................................................30




                                                          iii
Case 2:19-cv-12736-NGE-APP ECF No. 45, PageID.1275 Filed 12/23/20 Page 8 of 40




                        TABLE OF AUTHORITIES

Cases:

Adam Cmty. Ctr. v. City of Troy, 381 F. Supp. 3d 887
     (E.D. Mich. 2019) ……………………………………….……..…15, 16, 22

Albanian Associated Fund v. Twp. of Wayne, No. 06-CV-3217,
      2007 WL 2904194 (D.N.J. Oct. 1, 2007) ………………..………………. 23

Bethel World Outreach Ministries v. Montgomery Cnty. Council,
      706 F.3d 548 (4th Cir. 2013)………………………………….…….…24, 25

Burwell v. Hobby Lobby Stores, Inc., 573 U.S. 682 (2014) ………………….…..29

Centro Familiar Cristiano Buenas Nuevas v. City of Yuma,
      651 F.3d 1163 (9th Cir. 2011) ………………………...…..…..15, 16, 20, 21

DiLaura v. Twp. of Ann Arbor, 112 F. App’x 445 (6th Cir. 2004)……………….23

Dorman v. Charter Twp. of Clinton, No. 15-CV-12552,
    2019 WL 3322352, (E.D. Mich. July 24, 2019) ……………....16, 17, 18, 21

Espinoza v. Montana Dept. of Revenue, 140 S. Ct. 2246 (2020) ……………...…28

Gonzales v. O Centro Espirita Beneficente Uniao do Vegetal,
     546 U.S. 418 (2006)…………………………………………....…………. 26

Grace Church of N. Cnty. V. City of San Diego, 555 F. Supp. 2d 1126
     (S.D. Cal. 2008)…………..…………………………………………….24, 28

Hunt Valley Baptist Church, Inc. v. Baltimore Cnty.,
      No. 17-CV-804, 2020 WL 618662, (D. Md. Feb. 10, 2020)…………..19, 20

Lighthouse Cmty. Church of God v. City of Southfield,
      No. 05-CV-40220, 2007 WL 30280, (E.D. Mich. Jan. 3, 2007)…..23, 25, 29

Livingston Christian Schls v. Genoa Charter Twp., 858 F.3d 996
      (6th Cir. 2017) cert. denied, 138 S. Ct. 1696 (2018) ……….….16, 22, 23, 26



                                      iv
Case 2:19-cv-12736-NGE-APP ECF No. 45, PageID.1276 Filed 12/23/20 Page 9 of 40




New Life Ministries v. Charter Twp. of Mt. Morris, No. 05-CV-74339,
     2006 WL 2583254 (E.D. Mich. Sept. 7, 2006) ……….…………..……….18

Primera Iglesia Bautista Hispana of Boca Raton, Inc. v. Broward Cnty.,
     450 F.3d 1295 (11th Cir. 2006) ……………………………….……….…..16

River of Life Kingdom Ministries v. Vill. of Hazel Crest, 611 F.3d 367
      (7th Cir. 2010)……………………………………………………………...18

Rockville Cath. Diocese of Rockville Centre, N.Y. v. Inc. Vill. of Old Westbury,
      128 F. Supp. 3d 566 (E.D.N.Y. 2015)………………….…..………………25

Roman Cath. Archdiocese of Kansas City v. City of Mission Woods,
     337 F. Supp. 3d 1122 (D. Kan. 2018)……………………..……………….27

Soc’y of Am. Bosnians & Herzegovinians v. City of Des Plaines,
      No. 13-CV-6594, 2017 WL 748528 (N.D. Ill. Feb. 26, 2017) …..…….24, 29

Tree of Life Christian Schs. v. City of Upper Arlington, 823 F.3d 365
      (6th Cir. 2016)……………………………………………………….……..20

Tree of Life Christian Schs. v. City of Upper Arlington, 905 F.3d 357
      (6th Cir. 2018) cert. denied 139 S.Ct. 2011 (2019) ………………..16, 20, 21

Westchester Day Sch. v. Vill. of Mamaroneck, 504 F.3d 338
     (2d Cir. 2007)……………..……………………………………25, 26, 27, 29

Wisconsin v. Yoder, 406 U.S. 205 (1972)…………………………………………26

Federal Rules:
Fed. R. Civ. P. 56(a) …………………..………………….………………………15

Other Statutes:
42 U.S.C. §§ 2000cc…………………………………………………1, 2, 15, 17, 22

Troy, Michigan, Zoning Ordinance
https://cms6.revize.com/revize/troymi/Departments/Planning/FULL%20TROY%2
0ORDINANCE%2011-30-18.1.pdf (accessed December 22, 2020). (Revised
through November 29, 2018).…………………………………………..……passim



                                       v
Case 2:19-cv-12736-NGE-APP ECF No. 45, PageID.1277 Filed 12/23/20 Page 10 of 40




  I.   STATEMENT OF MATERIAL FACTS

       1. Troy, Michigan is a “government” under RLUIPA. See 42 U.S.C. § 2000cc-

 5(4)(A)(i); Answer, ECF No. 8, PageID.47, ¶¶ 7-8. Troy’s Zoning Ordinance

 (“ZO”), a “land use regulation,” 42 U.S.C. § 2000cc-5(5), defines 22 districts with

 permitted uses and building restrictions. Id. PageID.49, 52, ¶¶ 19, 34; ZO § 4.01.

       A. Troy’s ZO Imposes Stricter Setback and Parking Standards On
          Places of Worship Than On Nonreligious Assembly Uses

       2. The ZO sets forth uses permitted “as of right,” with “special approval,” as

 an “accessory,” or “not permitted” in each district. ZO § 4.21. It also prescribes

 setbacks, which are required distances between buildings and property lines

 (“setback standards”), and regulates parking in these setbacks (“parking standards”).

 ECF No. 8, PageID.49, ¶ 19. The ZO provides general setback and parking standards

 for any use permitted as of right in each district. See, e.g., ZO §§ 4.14 C, D.4.

       3. However, the ZO imposes different standards on certain uses (“use-specific

 standards”) that supersede general standards wherever that use is located. Exhibit A

 - Savidant Tr. 170:21; ZO Art. 6. Troy imposes use-specific setback and parking

 standards on all “places of worship,” ZO § 6.21, “site[s] used for or intended for the

 regular assembly of persons for the conducting of religious services and accessory

 uses therewith,” ZO § 2.02, that meet cultural and educational needs. Exhibit A -

 Savidant Tr. 135:11-17. They can operate in 19 districts – nine as of right and ten

 with special approval. ZO § 4.21, Tables 5.03A-1, 5.04C-1, 5.05C-1, 5.06C-1.

                                           1
Case 2:19-cv-12736-NGE-APP ECF No. 45, PageID.1278 Filed 12/23/20 Page 11 of 40




       4. In six districts that allow places of worship as of right (including the

 General Business “GB” district where the disputed property is located), Troy

 imposes a general setback greater than or equal to 50’ only where a property abuts

 single-family residences. ECF No. 8, PageID.57-58, ¶¶ 65-70; see Table 1, infra. In

 setbacks bordering residentially zoned or used land, the ZO only prohibits parking

 within 10’ of the residential boundary. Id. These setback and parking standards apply

 to nonreligious assemblies and institutions allowed by right in these districts, like

 conference, meeting, and banquet facilities; mortuary/funeral homes; fine and

 performing art facilities; primary and secondary schools; 1 restaurants; and theaters

 and places of assembly. Id. They do not apply to places of worship, which are

 expressly subject to different standards. ZO §§ 6.21(E)-(F).

       5. For all places of worship, in these and other districts, 2 the ZO imposes

 stricter setback and parking standards than those imposed on comparable

 nonreligious uses. Exhibit D - Evans Tr. 61:4-24. Specifically, ZO §§ 6.21(E)-(F)


 1
    Troy’s ZO imposes no use-specific setback and parking standards on
 primary/secondary schools. Compare ZO § 6.23 with §§ 6.21(E)-(F). Troy asserts
 that such schools are regulated by the State of Michigan, but its expert explained that
 Troy regulates zoning for private schools. Exhibit B - Carlisle Tr. 91:15-22.
 2
   Troy also permits places of worship as of right in three “form-based” districts,
 which base their standards on a building’s type or “form.” ZO §§ 5.03-5.06. But the
 ZO holds places of worship to stricter setback and parking standards than
 nonreligious uses also permitted as of right, including those the ZO states are similar
 to places of worship in “function, character, and intensity,” id. § 5.03(A), like funeral
 homes and primary/secondary schools (private), and theaters and places of assembly.
 Id.; See Exhibit C - Ingram Decl. ¶ 4; Exhibit C-1 - Form-Based District Chart.

                                            2
Case 2:19-cv-12736-NGE-APP ECF No. 45, PageID.1279 Filed 12/23/20 Page 12 of 40




 require 50’ setbacks on every side of a place of worship, regardless of neighboring

 uses, and entirely prohibit parking in any setback adjacent to a public street or

 residential property (collectively “POW standards”). ECF No. 8, PageID.49-50, ¶

 20. Table 1 compares POW standards with general setback and parking standards

 applicable to the nonreligious assemblies discussed in Statement of Material Facts

 (“SOF”) ¶ 4, supra.




       6. Troy admits that POW standards are “more strict” and “more restrictive”

 than standards applied to these nonreligious uses. Exhibit A - Savidant Tr. 181:12-

                                         3
Case 2:19-cv-12736-NGE-APP ECF No. 45, PageID.1280 Filed 12/23/20 Page 13 of 40




 182:6; Exhibit D - Evans Tr. 61:4-24; Exhibit E - Savidant Email, DOJ190; Exhibit

 F - Carlisle Rep. ¶ 16.

       B. Troy Treats Places Of Worship Less Favorably Than Nonreligious
          Assemblies and Institutions in Its Community Facilities District

       7. Troy allows nonreligious assemblies and institutions, such as fine and

 performing    arts   facilities; primary and      secondary schools; and         public

 owned/operated office and service facilities, to operate by right in its Community

 Facilities (“CF”) district, 3 but requires places of worship to apply for special use

 approval. ZO § 4.21; Exhibit C - Ingram Decl. ¶ 5; Exhibit C-2 - Use Chart.

       C. Troy’s Purported Reasons for Imposing More Restrictive Standards
          on Places of Worship Do Not Justify Differential Treatment

       8. When Troy first imposed the POW standards, places of worship were

 exclusively located within residential districts and required special approval to

 operate. ECF No. 8, PageID.49-50, ¶¶ 20-21; Exhibit A - Savidant Tr. 147:1-10. But

 in 2011, Troy changed its ZO to allow places of worship to operate “as of right” in

 the non-residential districts discussed above. ECF No. 8, PageID.50, ¶ 21.

       9. Troy, however, did not change the POW standards in 2011. Id. ¶ 22.

 Instead, it carried them over to all districts without “a lot of thought,” because they

 “seemed to be functioning very well.” Exhibit A - Savidant Tr. 53:1-54:3.


 3
   The CF district is intended to “provide areas for those public, quasi-public, or
 private institutional and service uses necessary to serve the cultural, educational, and
 physical needs of the community.” ZO § 4.11(A).

                                            4
Case 2:19-cv-12736-NGE-APP ECF No. 45, PageID.1281 Filed 12/23/20 Page 14 of 40




       10. Troy’s ZO and Master Plan do not specifically articulate why setback or

 parking standards are imposed, or why Troy imposes stricter setback and parking

 standards on places of worship than comparable uses. Exhibit A - Savidant Tr.

 127:13-128:12; Exhibit B - Carlisle Tr. 165:9-17; Exhibit G - Weinstein Rep. 21-22.

       11. However, Troy and both parties’ experts agree that setback and parking

 standards generally address concerns related to traffic on adjacent streets, people’s

 safety accessing buildings, and secondary impacts on nearby properties (i.e., noise,

 light, and odors). Exhibit A - Savidant Tr. 167:6-22; Exhibit F - Carlisle Rep. ¶¶ 14-

 15; Exhibit G - Weinstein Rep. 21-23. These concerns are driven by the flow of

 people into a building and whether there are “concentrated periods of time that

 people enter and exit.” Exhibit B - Carlisle Tr. 133:23-134:21, 279:20-280:3; Exhibit

 H - Def.’s Interrog. Resp. 8.

       12. In response to this litigation, Troy asserts that it imposes stricter POW

 standards because, in its experience with “large places of worship” or “mega-

 churches,” they involve many “uses other than worship” and therefore have greater

 “secondary impacts” than other uses. Exhibit A - Savidant Tr. 213:5-12; Exhibit F -

 Carlisle Rep. ¶¶ 14-16; Exhibit B - Carlisle Tr. 139:23-140:22. 4




 4
   Troy’s regulation of accessory uses is the same for places of worship and
 nonreligious assembly uses, including whether they can have simultaneous events.
 See ZO §§ 4.21 (“Accessory buildings and uses”), 7.03; see also ZO, generally.

                                           5
Case 2:19-cv-12736-NGE-APP ECF No. 45, PageID.1282 Filed 12/23/20 Page 15 of 40




       13. Places of worship operate similarly to conference, meeting, and banquet

 facilities; mortuary/funeral homes; fine and performing art facilities; primary and

 secondary schools; restaurants that regularly host large events; and theaters and

 places of assembly and, therefore, implicate zoning concerns related to setback and

 parking standards in the same way. Exhibit G - Weinstein Rep. 22-25; Exhibit I -

 Weinstein Reb. 5-9. At least one of these uses is allowed by right in each district that

 allows places of worship as of right. Exhibit C - Ingram Decl. ¶ 5; Exhibit C-2 - Use

 Chart. Yet these nonreligious assemblies and institutions have less restrictive

 setback and parking standards. 5 SOF Table 1, supra.

       14. Troy’s expert does not compare places of worship to any specific use.

 Exhibit B - Carlisle Tr. 266:17-270:21. And Troy admits that many nonreligious

 assembly uses, including each use referenced by the United States’ expert, 6 could

 have events with the same relevant features as places of worship, such as: fixed start

 and end times; no set capacity limitations; 7 cars being parked onsite; and daily


 5
   The same is true in residential districts that permit places of worship by special use,
 where uses like primary/secondary schools are not required to meet any use-specific
 setback and parking standards. See ZO § 6.23.
 6
   Troy also admits that the following uses could feature events with the same
 characteristics as places of worship: “commercial recreation” (indoor, outdoor),
 “dance, music, and art studios,” “health fitness centers, athletic clubs, martial arts
 studios, and other similar uses,” and “private clubs, fraternal organizations, and
 lodge halls.” Exhibit A - Savidant Tr. 209:11-215:10.
 7
   Occupancy is based on site development for all uses (e.g., building size and parking
 capacity). Exhibit A - Savidant Tr. 210:6-17; Exhibit B - Carlisle Tr. 271:20-272:3.


                                            6
Case 2:19-cv-12736-NGE-APP ECF No. 45, PageID.1283 Filed 12/23/20 Page 16 of 40




 convenings at various times. 8 Exhibit A - Savidant Tr. 209:11-215:10. Where these

 characteristics are equal, Troy’s expert admits that there is no justification to impose

 different setback and parking standards on comparable places of worship. Exhibit B

 - Carlisle Tr. 229:5-17, 275:19-276:1, 278:6-15, 282:16-283:8, 286:2-287:14.

       D. Troy Denied Adam’s Request for Relief from the Unequal Terms of
          its ZO

       15. Adam is a “religious assembly or institution” under RLUIPA. Exhibit J -

 Def.’s RFA Resp. 3. Adam has searched for a permanent Troy location since it

 formed in 2009 to serve Troy’s Muslim community, and it currently consists of about

 200 families. Exhibit K - Amin Decl. ¶¶ 3-4; Exhibit L - Amin Tr. 22:19-25. Adam

 members believe that performing Islam’s five required daily prayers in fellowship

 at a mosque enhances spiritual benefits and, in some instances, is required. Exhibit

 M - Ahmed Decl. ¶¶ 6-7; Exhibit N - Syed Decl. ¶¶ 5-6. Therefore, members require

 proximity to a mosque in Troy for their religious practice. Id.

       16. Adam has an option to lease 3635 Rochester Road (“the Property”).

 Exhibit O - Option. Adam members purchased the Property in 2018 for Adam to

 establish a place of worship. Exhibit K - Amin Decl. ¶ 7; Exhibit N - Syed Decl. ¶

 26.



 8
   Nonreligious establishments in Troy, for example Price Funeral Home, Somerset
 Inn, Troy Historic Village, Petruzzello’s, and San Marino Club, share many of these
 features. Exhibit A - Savidant Tr. 67:11-69:25; Exhibit D - Evans Tr. 168:15-176:14.

                                            7
Case 2:19-cv-12736-NGE-APP ECF No. 45, PageID.1284 Filed 12/23/20 Page 17 of 40




      i.      Troy Required Adam to Seek a Variance to Use the Property as a
              Place of Worship

           17. The Property is in the GB district, which allows places of worship as of

 right, but it does not meet POW standards. ECF No. 8, PageID.50, ¶¶ 21, 25-27.

           18. Built in 1984, the Property still has its original footprint and exterior.

 Exhibit A - Savidant Tr. 251:6-12. It borders Rochester Road with a ~40’ front

 setback (east); a commercial property with no side setback (north); commercial and

 residential properties with a more than 118’ side setback (south); and residential

 properties with a ~40’ rear setback (west). ECF No. 8, PageID.50, ¶ 25.

           19. Although these setbacks do not meet the GB district’s general setback and

 parking standards, 9 ZO § 4.14, Troy has allowed, and sometimes specifically

 approved, the Property as a fruit market, haunted house, antiques and collectibles

 vendor, shoe store, and most recently, a restaurant with space for banquets, without

 a zoning variance. Exhibit A - Savidant Tr. 251:6-257:21; Exhibit N - Syed Decl. ¶¶

 24, 28. In fact, Troy has stated that any nonreligious use permitted as of right could

 operate from the Property without a variance if it: (1) had sufficient parking; (2) did

 not change the parking or physical structure; and (3) was not subject to use-specific

 standards. Exhibit D - Evans Tr. 151:1-155:4. For example, Adam could operate a



 9
   To meet general GB setback and parking standards the Property, as is, would need
 a ~35’ variance from the rear setback (west), and variances to allow parking within
 10’ of two neighboring homes. Compare SOF Table 1 with SOF ¶ 18, supra.

                                              8
Case 2:19-cv-12736-NGE-APP ECF No. 45, PageID.1285 Filed 12/23/20 Page 18 of 40




 nonreligious “place of assembly” there, like a community center, without a variance.

 Exhibit A - Savidant Tr. 257:22-25. Though Adam proposed no changes to the

 capacity, parking, or structure, Exhibit J - Def.’s RFA Resp. 14; Exhibit P - ZBA

 Appl., DOJ312, it needed a variance to use the Property for worship because of POW

 standards, ECF No. 8, PageID.51, ¶ 27; SOF ¶ 17, supra.

           20. To comply with ZO §§ 6.21(E)-(F), Adam would need to reduce the

 building’s footprint by ~60%, a cost-prohibitive change that would make the

 Property too small for Adam’s needs. Exhibit P - ZBA Appl., DOJ304-06; Exhibit

 K - Amin Decl. ¶ 8; Exhibit Q - ZBA Hr’g Tr. 47; Exhibit G - Weinstein Rep. 19.

           21. Troy’s Zoning Board of Appeals (“ZBA”) may grant a “non-use” (or

 “dimensional”) variance where a “literal enforcement” of a ZO provision involves

 “practical difficulties.” ZO § 15.04(E)(1). Troy’s variance process is an

 “individualized assessment” under RLUIPA. Exhibit J - Def.’s RFA Resp. 5.

     ii.      Adam Applied for a Variance and Reasonably Expected Approval

           22. Because of the POW standards, which require 50’ setbacks on all sides,

 Adam applied for dimensional setback variances of ~10’ on both the front and rear

 sides, and 50’ on the north side (it did not need a variance on the south side). ECF

 No. 8, PageID.52, ¶ 36. Because the Property’s parking lot extends into the 50’

 setback areas that abut public roads and a residential area, Adam also applied for a

 variance from the POW parking standards in the front, back, and south side. Id.



                                            9
Case 2:19-cv-12736-NGE-APP ECF No. 45, PageID.1286 Filed 12/23/20 Page 19 of 40




           23. Troy reviews each variance application to “make sure that it is complete

 enough” for the ZBA. Exhibit D - Evans Tr. 62:13-16. Adam revised its application

 based on this review. Exhibit J - Def.’s RFA Resp. 12. Troy never told Adam that

 its application would be denied. Exhibit N - Syed Decl. ¶ 27.

           24. The ZBA held a public hearing on Adam’s application on June 19, 2018.

 ECF No. 8, PageID.54, ¶ 45. Adam expected approval and explained why it believed

 it satisfied each variance criterion. Exhibit P - ZBA Appl., DOJ304-05; Exhibit Q -

 ZBA Hr’g Tr. 47-52; Exhibit N - Syed Decl. ¶ 27. The building’s exterior and

 parking area would not change, SOF ¶ 19, supra; Troy permits places of worship as

 of right in that district, ZO § 4.21; and nearby commercial buildings have similar

 relevant configurations (i.e., smaller setbacks and denser parking configurations than

 imposed on places of worship), Exhibit C - Ingram Decl. ¶ 6; Exhibit C-3 - Rochester

 Rd. Map. Adam told Troy that it would maintain the same building occupancy that

 Troy approved in 2012, SOF ¶ 19, supra, and it secured the support of a neighboring

 property owner, Exhibit S - Ruelle Email. Adam told the ZBA that it should consider

 RLUIPA when making its decision. Exhibit Q - ZBA Hr’g Tr. 98-99.

    iii.      The ZBA Denied Adam’s Application In Spite of the Evidence and
              Without Specific Findings

           25. During the hearing, ZBA members raised concerns about traffic and

 parking safety, and one neighbor referenced noise. Exhibit Q - ZBA Hr’g Tr. 55, 82-

 83, 132-33. When asked, Adam stated that it would not serve alcohol or increase

                                            10
Case 2:19-cv-12736-NGE-APP ECF No. 45, PageID.1287 Filed 12/23/20 Page 20 of 40




 noise, but members did not ask about traffic or parking. Id. 128, generally. Still,

 Adam and others explained that peak use times would not coincide with heavy traffic

 and Adam would not increase or fully use existing parking. Id. 49-50, 63, 65, 74, 80,

 85, 94-95, 97, 99, 106-07.

          26. ZBA member Padma Kuppa asked if the Property could “be used as a

 commercial entity without” a variance. Exhibit Q - ZBA Hr’g Tr. 140. A Troy

 official replied: “Yes,” noting: “it currently is being used as a commercial entity

 without [a variance]…. The dimensional variances that we are seeking tonight are

 specific to places of worship throughout the city.” Id. 140-41. Kuppa asked what

 role RLUIPA played in the ZBA’s decision. Id. 137. Troy’s Assistant City Attorney

 replied: “you should not be concerned with [RLUIPA].” Id.

          27. The ZBA unanimously denied Adam’s variance because the request “does

 not fit the intent and purpose of th[e] lot” and because it would be a “100 percent”

 side setback variance. Id. 142; ECF No. 8, PageID.55, ¶ 55.

    iv.      Troy Did Not Consider Alternatives Less Restrictive than a Denial

          28. Troy’s ZBA can impose conditions on a variance to ensure “that public

 safety and welfare be secured and substantial justice done.” ECF No. 8, PageID.52,

 ¶ 33; ZO § 15.04(E)(1). Conditions can include a traffic study or landscaping; the

 ZBA can also postpone a decision to review additional information. Exhibit D -

 Evans Tr. 237:23-238:4, 240:3-5, 242:19-22; Exhibit A - Savidant Tr. 236:9-16.



                                          11
Case 2:19-cv-12736-NGE-APP ECF No. 45, PageID.1288 Filed 12/23/20 Page 21 of 40




       29. The ZBA has imposed conditions with approval in the past, including on

 a place of worship, when variance criteria would not otherwise be met. Exhibit D -

 Evans Tr. 240:25-242:18; Exhibit G - Weinstein Rep. 33-35. At Adam’s hearing, the

 ZBA did not discuss conditions to alleviated their stated concerns or request any

 additional information before denying Adam’s application. See, generally, Exhibit

 Q - ZBA Hr’g Tr.; see also Exhibit G - Weinstein Rep. 32-34.

       30. Troy granted variances from setback and parking standards to

 nonreligious uses at least 35 times, including 13 with significant relief. Exhibit G -

 Weinstein Rep. 26-27, 29. In 2012, Troy reduced a 75’ setback from a residential

 property to 10’ for an office building, and in 2018, it allowed parking for a restaurant

 in three front setbacks where the ZO only allowed parking in the side or rear. Id.

 Troy relaxed POW standards for other places of worship through variances that

 reduced (1) a setback abutting a residence from 50’ to 26’3” and (2) front, side, and

 rear setbacks by 22.’ Id. 26 n. 66. As a Planned Unit Development, Troy approved

 parking within 50’ of residences abutting Woodside Bible Church. Id. 31; Exhibit J

 - Def.’s RFA Resp. 36. At least 35 places of worship do not adhere to current POW

 standards. Exhibit C - Ingram Decl. ¶ 7; Exhibit C-4 - POW Chart; Exhibit T - Def.’s

 Resp. to Interrog. 20.




                                           12
Case 2:19-cv-12736-NGE-APP ECF No. 45, PageID.1289 Filed 12/23/20 Page 22 of 40




       E. Troy’s Denial Substantially Burdened Adam’s Religious Exercise

       31. Because Adam cannot use the Property as a place of worship, it still meets

 in the basement of a small office building at 4700 Rochester Road that does not

 comply with Troy’s POW standards. Exhibit K - Amin Decl. ¶¶ 4-5,10.

       32. The space is too small to meet Adam’s needs and limits its ability to serve

 and grow its membership. Exhibit N - Syed Decl. ¶¶ 10-18. Adam’s religious beliefs

 require that women and men worship in separate areas, but the basement does not

 provide sufficient separation. Exhibit M - Ahmed Decl. ¶ 14; Exhibit R - Qudrat Ali

 Decl. ¶¶ 4-5. Nor does it allow adequate space for Islamic rituals related to birth,

 marriage, and death or holidays like Ramadan and Eid. Exhibit N - Syed Decl. ¶¶

 10, 13-14. The washrooms are also insufficient for wudu, a ritual washing before

 prayer. Id. ¶ 11; Exhibit M - Ahmed Decl. ¶ 14; Exhibit R - Qudrat Ali Decl. ¶ 6.

       33. The basement limits Adam’s religious education programs and members’

 ability to invite others to religious and interfaith events, both of which enhance

 members’ religious experiences. Exhibit M - Ahmed Decl. ¶¶ 9-12, 15; Exhibit N -

 Syed Decl. ¶¶ 16-17. Members with physical limitations cannot easily access the

 basement, hindering their participation. Exhibit N - Syed Decl. ¶ 15. Adam cannot

 renovate the basement to provide additional space. Exhibit K - Amin Decl. ¶ 5.

       34. The Property eliminates these problems and meets Adam’s religious

 needs. Exhibit N - Syed Decl. ¶ 24; Exhibit Q - ZBA Hr’g Tr. 129-31. But because



                                         13
Case 2:19-cv-12736-NGE-APP ECF No. 45, PageID.1290 Filed 12/23/20 Page 23 of 40




 Adam cannot use the Property for worship, 10 members experience disunity and

 uncertainty. Exhibit N - Syed Decl. ¶ 18; Exhibit R - Qudrat Ali Decl. ¶¶ 3, 8. The

 inability to congregate as one community, particularly for large services, detracts

 from their religious experience. Id.

       35. Adam previously considered at least six other properties that were

 ultimately unsuitable or it could not acquire. Exhibit A - Savidant Tr. 243:16-22;

 Exhibit N - Syed Decl. ¶¶ 19-23. For example, in 2018, Adam’s offer to purchase

 4050 Coolidge Highway was rejected. Exhibit N - Syed Decl. ¶ 23; Exhibit U - 4050

 Offer and Rejection. 11 In 2013, Adam pursued 4924 Rochester Road, but Troy

 designated Adam’s use as a place of worship and Adam lost the property to another

 purchaser while its variance application was pending. Exhibit N - Syed Decl. ¶ 20.

 Troy’s POW standards hindered Adam’s property search. Id. ¶ 19; Exhibit G -

 Weinstein Rep. 18; Exhibit A - Savidant Tr. 112:13-20.

       36. Troy is “built-out” – almost 100 percent developed. Exhibit B - Carlisle

 Tr. 102:20-21. While Troy has approximately 60 places of worship, id. 275:12, it

 lacks a permanent location for Islamic worship, Exhibit N - Syed Decl. ¶ 6.


 10
    During this case and prior to COVID-19, to try and mitigate damages, Adam
 members ran the Property as a restaurant hosting banquet events, including one with
 more than 200 attendees. Exhibit N - Syed Decl. ¶ 28.
 11
    Troy pointed both to this property, and property at the “SW Corner of Maple and
 Minnesota,” as purported alternative locations for Adam. Exhibit H - Def.’s Interrog.
 Resp. 10. But the property on Maple is located in a residential district where Adam
 would need special use approval. Exhibit C - Ingram Decl. ¶ 8, ZO § 4.21.

                                          14
Case 2:19-cv-12736-NGE-APP ECF No. 45, PageID.1291 Filed 12/23/20 Page 24 of 40




  II.    LAW AND ANALYSIS

         Summary judgment is proper when there is no genuine dispute of material fact

 and the moving party is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a).

 This Court previously outlined the summary judgment standard in Adam Cmty. Ctr.

 v. City of Troy, 381 F. Supp. 3d 887, 895 (E.D. Mich. 2019). Here, the evidence is

 so one-sided that the United States must prevail as a matter of law on its claims.

    A.      Troy’s ZO Facially Violates RLUIPA’s Equal Terms Provision

         Troy’s ZO singles out places of worship and explicitly treats them differently

 and on less than equal terms than nonreligious assemblies. An “ordinance … [that]

 expressly treats religious organizations on a less than equal basis” without being

 “reasonably well adapted to accepted zoning criteria” facially violates 42 U.S.C. §

 2000cc(b)(1). Centro Familiar Cristiano Buenas Nuevas v. City of Yuma, 651 F.3d

 1163, 1175 (9th Cir. 2011). Troy’s ZO facially violates RLUIPA’s Equal Terms

 provision by treating places of worship worse than nonreligious assemblies through:

 (1) setback and parking standards and (2) a special use approval requirement in the

 CF district. As a result, religious assemblies such as Adam must seek relief, such as

 a variance, from Troy’s ZO when comparable nonreligious uses would not.

         In the Sixth Circuit, the prima facie case for an Equal Terms violation

 requires: (1) a religious assembly; (2) subject to a land use regulation; (3) that treats

 the religious assembly on less than equal terms than; (4) a nonreligious assembly or



                                            15
Case 2:19-cv-12736-NGE-APP ECF No. 45, PageID.1292 Filed 12/23/20 Page 25 of 40




 institution. Tree of Life Christian Schs. v. City of Upper Arlington, 905 F.3d 357,

 367 (6th Cir. 2018), cert. denied, 139 S.Ct. 2011 (2019) (“Tree of Life III”) (citing

 Primera Iglesia Bautista Hispana of Boca Raton, Inc. v. Broward Cnty., 450 F.3d

 1295, 1307-08 (11th Cir. 2006)). 12 Once established, Troy has the burden to disprove

 that case by a preponderance of the evidence. Id. at 370-71. “Places of worship,”

 such as Adam, are indisputably (1) religious assemblies, (2) subject to a land use

 regulation: Troy’s ZO. See, e.g. SOF ¶¶ 1-5. 13 The third and fourth elements are

 analyzed via comparators, that is, the nonreligious assemblies and institutions that

 are treated more favorably. Tree of Life III, 905 F.3d at 367.

       An Equal Terms comparator must be “similarly situated” with regard to “the

 legitimate zoning criteria set forth in” Troy’s ZO, but it need not be similarly situated

 in “all relevant respects.” Id. at 368-69; Dorman v. Charter Twp. of Clinton, No. 15-



 12
    Tree of Life III involved a facially-neutral zoning ordinance, resulting in an “as
 applied” Equal Terms claim. The Sixth Circuit has not addressed a facial claim, but
 it positively cited other courts that apply a standard more favorable to plaintiffs in
 the facial context. See, e.g., 905 F.3d at 370 (adopting the approach of the Third,
 Seventh, and Ninth Circuits). For example, in the Ninth Circuit, “The burden is not
 on the church to show a similarly situated secular assembly, but on the city to show
 that the treatment received by the church should not be deemed unequal, where it
 appears to be unequal on the face of the ordinance.” Centro Familiar, 651 F.3d at
 1173. Though the United States supports application of the Ninth Circuit facial test,
 Troy’s ZO violates RLUIPA even under the standard set forth in Tree of Life III.
 13
    Adam’s option to lease the Property establishes its property interest. SOF ¶ 16; 42
 U.S.C. § 2000cc-5; Livingston Christian Schs. v. Genoa Charter Twp., 858 F.3d 996,
 1001 (6th Cir. 2017), cert. denied, 138 S. Ct. 1696 (2018) (“Livingston”); see also
 Adam, 381 F. Supp. 3d at 904.

                                            16
Case 2:19-cv-12736-NGE-APP ECF No. 45, PageID.1293 Filed 12/23/20 Page 26 of 40




 CV-12552, 2019 WL 3322352, at *3-4 (E.D. Mich. July 24, 2019) (evaluating

 comparators under the “stated purpose” of the regulation at issue). Here, the

 undisputed facts show that no legitimate criteria justify Troy treating places of

 worship worse than similarly-situated comparators.

      i.      Troy Imposes Stricter Standards on Places of Worship than on
              Nonreligious Assembly Uses in All Zoning Districts

           By its express terms, Troy’s ZO treats places of worship differently than other

 uses. ZO § 6.21 singles out places of worship, and ZO §§ 6.21(E)-(F) impose setback

 and parking standards that Troy has acknowledged are stricter than those imposed

 on nonreligious assembly uses. SOF ¶¶ 3-6. For example, in the GB district, a

 nonreligious community center (or banquet hall, funeral home, restaurant/wedding

 venue, theater, etc.) could operate by right from a building meeting general setback

 standards – 10’ to the front, 30’ to the rear, and 20’ on each side – without a variance.

 But because ZO § 6.21 imposes a 50’ setback standard on places of worship, a

 religious entity would need variances for all sides. If that building abutted a single-

 family home with a 75’ setback, the community center could have parking as close

 as 10’ from the property line. But a religious entity would need a variance to have

 parking within 50’ of the property line. This disparate treatment violates RLUIPA.

     ii.      No Legitimate Zoning Criteria Justifies This Unequal Treatment

           Neither Troy’s ZO, nor its Master Plan, provides clear reasons for specific, or

 even general, setback and parking standards for any use, or for imposing less onerous

                                             17
Case 2:19-cv-12736-NGE-APP ECF No. 45, PageID.1294 Filed 12/23/20 Page 27 of 40




 standards on nonreligious assemblies. SOF ¶¶ 9-10. Because Troy’s ZO makes an

 express distinction between places of worship and nonreligious assemblies, and

 contains no legitimate zoning criteria justifying this unequal treatment, the United

 States is entitled to judgment. See Dorman, 2019 WL 3322352, at *3-4.

       Nonetheless, even if the Court considers the justifications now set forth by

 Troy for this unequal treatment (i.e., impacts on traffic, safety, and residential

 neighbors), they do not hold. Such impacts are generally evaluated by considering

 the extent to which groups of people attend events with fixed start and end times.

 SOF ¶ 11; see, e.g., River of Life Kingdom Ministries v. Vill. of Hazel Crest, 611

 F.3d 367, 373 (7th Cir. 2010) (with respect to traffic, “a church is more like a movie

 theater, which also generates groups of people coming and going at the same time”).

 The undisputed facts show that places of worship are similarly situated to many

 nonreligious assembly uses with respect to these impacts. SOF ¶¶ 13-14; see, e.g.,

 New Life Ministries v. Charter Twp. of Mt. Morris, No. 05-CV-74339, 2006 WL

 2583254, at *5 (E.D. Mich. Sept. 7, 2006) (finding private clubs, civic and fraternal

 organizations, lodge halls, theaters, assembly halls, and public and private

 educational facilities and institutions “gather and meet with similar frequency” as

 religious assemblies).

       In every district where Troy allows places of worship to operate, it permits at

 least one nonreligious assembly use with similar impacts on traffic, safety, and



                                          18
Case 2:19-cv-12736-NGE-APP ECF No. 45, PageID.1295 Filed 12/23/20 Page 28 of 40




 neighbors to operate under less restrictive setback and parking standards. SOF ¶ 13.

 These comparators include conference, meeting, and banquet facilities;

 mortuary/funeral homes; fine and performing art facilities; primary and secondary

 schools; restaurants that regularly host large events; and theaters and places of

 assembly. A nonreligious “place of assembly,” as defined by Troy’s ZO, could have:

       the same number … of members; … schedule for and attendance at
       events; … building design; and … tax impact as Adam. Instead of
       coming together for regular religious prayer, members could come
       together for some regular secular purpose … and thus be similarly
       situated to Adam under any legitimate zoning criteria.

 Exhibit G - Weinstein Rep. 24. The same is true for banquet facilities, funeral homes,

 theaters, restaurants that host events, and schools. SOF ¶¶ 13-14; Exhibit I -

 Weinstein Reb. 5-7. Troy admits that nonreligious uses in each district could host

 events and operate in the same manner and scale as places of worship. SOF ¶ 14.

 When assessing a facial Equal Terms violation, the relevant question is whether

 comparators could exist, not whether they do. See Hunt Valley Baptist Church, Inc.

 v. Baltimore Cnty., No. 17-CV-804, 2020 WL 618662, at *13 (D. Md. Feb. 10,

 2020). Troy also agreed that several existing establishments do operate in the same

 manner as places of worship. SOF ¶ 14 n. 8. Thus, Troy’s imposition of more

 restrictive setback and parking standards on places of worship is a clear facial

 violation of RLUIPA.




                                          19
Case 2:19-cv-12736-NGE-APP ECF No. 45, PageID.1296 Filed 12/23/20 Page 29 of 40




           Troy’s purported concerns regarding accessory uses and large places of

 worship miss the mark by presenting inappropriate “apples-to-oranges”

 comparisons. See Tree of Life III, 905 F.3d at 375 (positively citing “apples-to-

 apples comparison[s]” created by, for example, controlling for a use’s size instead

 of presenting data in “absolute terms”); see also Centro Familiar, 651 F.3d at 1172

 (“[A]nalysis should focus on what ‘equal’ means in the context.… [A] ten-member

 book club is equal to a ten-member church for purposes of parking burdens on a

 street, but unequal to a 1000-member church.”); Hunt Valley, 2020 WL 618662, at

 *12 (facial Equal Terms violation where there was little justification for “an onerous

 process for churches, but not for similarly sized and constructed public schools”). A

 “mega-church” is no different than a “mega”-place of assembly, -banquet hall,

 -theater, or other use that regularly holds large events with fixed start and end times,

 even if one does not exist in Troy. See Tree of Life Christian Schs. v. City of Upper

 Arlington, 823 F.3d 365, 371 n. 5 (6th Cir. 2016) (“Tree of Life II”) (“[U]nequal

 treatment violates RLUIPA even if no practical comparator has arisen.”).

    iii.      Troy’s Requirement that Places of Worship Seek Special Use
              Approval in its CF District Facially Violates RLUIPA

           Troy’s CF district provides “institutional and service uses necessary to serve

 the cultural, educational, and physical needs of the community.” SOF ¶ 7 n. 3. Troy

 admits that places of worship serve those needs. SOF ¶ 3. However, Troy requires

 places of worship to obtain special use approval to operate in CF while allowing

                                             20
Case 2:19-cv-12736-NGE-APP ECF No. 45, PageID.1297 Filed 12/23/20 Page 30 of 40




 primary and secondary schools, fine and performing art facilities, and publicly-

 owned office and service facilities to operate as of right. SOF ¶ 7. This treatment

 facially violates RLUIPA. See, e.g., Centro Familiar, 651 F.3d at 1175 (finding a

 facial violation where religious assemblies were required to obtain a conditional use

 permit, but similar nonreligious assemblies were not); Dorman, 2019 WL 3322352,

 at *3 (granting summary judgment where a zoning provision permitted parks and

 schools, inter alia, by right while requiring places of worship to obtain special use

 approval).

     iv.      Troy Cannot Rebut the United States’ Prima Facie Showings

           Troy cannot present evidence to justify stricter POW standards or the CF’s

 special use requirement for places of worship. To overcome this prima facie case,

 Troy must rebut each comparator with specificity. Tree of Life III, 905 F.3d at 373

 (“[A] municipality … concerned about traffic congestion and noise pollution must

 project how each particular land use will impact those conditions.”). Troy has failed

 to present evidence to support more favorable treatment of any specific nonreligious

 use. SOF ¶¶ 10, 14. It admitted that relevant characteristics could be equal for places

 of worship and nonreligious comparators, and that where those characteristics were

 equal, it lacked justification to impose different setback and parking standards. SOF

 ¶ 14. Thus, the United States is entitled to summary judgment on its Equal Terms

 claim.



                                           21
Case 2:19-cv-12736-NGE-APP ECF No. 45, PageID.1298 Filed 12/23/20 Page 31 of 40




      B.       Troy Substantially Burdened Adam’s Religious Exercise When It
               Denied Adam’s Application for Relief from its Discriminatory ZO

            RLUIPA prohibits Troy from applying land use regulations “in a manner that

 imposes a substantial burden on” religious exercise unless it demonstrates that the

 burden “is the least restrictive means of furthering [a] compelling governmental

 interest.” See 42 U.S.C. § 2000cc(a)(1). 14

            Adam’s variance application sought relief from Troy’s facially-discriminatory

 ZO. Troy’s denial substantially burdened Adam’s religious exercise 15 under the

 considerations set forth in Livingston, including whether the religious institution (1)

 has a feasible alternative location to carry out its mission; (2) will suffer substantial,

 delay, uncertainty, and expense due to the imposition of the regulation; and (3) has

 imposed the burden on itself. 858 F.3d at 1004. However, as this Court recognized,

 the inquiry is “fact intensive” with no “uniform test.” Adam, 381 F. Supp. 3d at 902.

       i.      Adam Has No Feasible Alternative Location to Conduct Core
               Religious Functions and Worship as a Community

            Adam cannot conduct core religious activities at its current location. SOF ¶¶

 31-33. The ability to congregate for worship is a central religious activity. See


 14
    RLUIPA’s Substantial Burden provision applies because Troy’s variance process
 “arises from the … government’s … procedures for making individualized
 assessments of a property’s permitted uses.” 42 U.S.C. § 2000cc(a)(2); SOF ¶ 21.
 15
    RLUIPA defines “religious exercise” to include “[t]he use, building, or conversion
 of real property for the purpose of religious exercise ... of the person or entity that
 uses or intends to use the property for that purpose.” 42 U.S.C. § 2000cc–5(7). Adam
 sought a variance to use the Property for religious exercise. SOF ¶¶ 15-16.

                                              22
Case 2:19-cv-12736-NGE-APP ECF No. 45, PageID.1299 Filed 12/23/20 Page 32 of 40




 Lighthouse Cmty. Church of God v. City of Southfield, No. 05-CV-40220, 2007 WL

 30280, at *9 (E.D. Mich. Jan. 3, 2007)(“Lighthouse”). This is particularly true for

 Adam members who believe that congregational prayer at a mosque has great

 religious significance. SOF ¶ 15. The basement’s small size cannot accommodate

 Adam’s membership and prevents it from, inter alia, holding religious services for

 weddings, births, and funerals; adequately separating men’s and women’s prayer;

 and meeting demand for religious classes. 16 SOF ¶¶ 32-33; see, e.g., Livingston, 858

 F.3d at 1006 (citing cases finding spaces inadequate where people were turned away

 and plaintiffs could not expand to provide more religious classes); Albanian

 Associated Fund v. Twp. of Wayne, No. 06-CV-3217, 2007 WL 2904194, at *10

 (D.N.J. Oct. 1, 2007) (burden not insubstantial where plaintiffs utilized an

 “inadequate facility [where] female members of the Mosque are unable to attend

 prayer sessions [and] cannot perform [] ritual washing before prayers” due to space).

       No alternative location exists for Adam’s religious exercise in Troy. 17 SOF ¶¶

 31-36. The variance denial “effectively barred” Adam from using 3635 Rochester

 Road as a place of worship. See DiLaura v. Twp. of Ann Arbor, 112 F. App’x 445,

 446 (6th Cir. 2004). Although Adam searched for years, Troy is a built-out



 16
    Nor does the building meet POW standards for use as a mosque. SOF ¶ 31.
 17
   Unlike in Livingston, where the religious institution sought to serve the County as
 a whole but wanted to locate only within Genoa Township, Adam specifically seeks
 to serve community members in Troy. 858 F.3d at 1011; SOF ¶ 15.

                                          23
Case 2:19-cv-12736-NGE-APP ECF No. 45, PageID.1300 Filed 12/23/20 Page 33 of 40




 community, and Adam could not find a property that met its needs without requiring

 zoning relief or approval. SOF ¶¶ 17, 31, 35-36. Cf. Soc’y of Am. Bosnians &

 Herzegovinians v. City of Des Plaines, No. 13-CV-6594, 2017 WL 748528, at *6-7

 (N.D. Ill. Feb. 26, 2017) (finding evidence of substantial burden where the only other

 location not requiring a zoning amendment was too large); Grace Church of N. Cnty.

 v. City of San Diego, 555 F. Supp. 2d 1126, 1136 (S.D. Cal. 2008) (granting

 summary judgment based on burden of obtaining a subsequent conditional use

 permit).

           It is unreasonable for Adam members to have to worship outside of Troy.

 Proximity is significant to Islamic practice, which prescribes five daily prayers;

 mosques outside of Troy are too far for multiple, daily visits. SOF ¶ 15. Moreover,

 Adam specifically seeks to serve Muslims in Troy. Id. The lack of a suitable location

 in Troy where all members can worship together has negatively impacted, and

 substantially burdened, members’ religious exercise. SOF ¶¶ 32-34; see Bethel

 World Outreach Ministries v. Montgomery Cnty. Council, 706 F.3d 548, 558 (4th

 Cir. 2013) (finding substantial burden supported by testimony that “lack of adequate

 facilities creates a sense of disunity because the congregation is divided”).

     ii.      Adam Has Suffered Substantial Delay, Expense, and Uncertainty as a
              Result of the Variance Denial

           A religious institution may suffer a substantial burden under RLUIPA where

 there will be substantial delay, expense, and uncertainty, even if an alternate location

                                           24
Case 2:19-cv-12736-NGE-APP ECF No. 45, PageID.1301 Filed 12/23/20 Page 34 of 40




 exists. See, e.g., Westchester Day Sch. v. Vill. of Mamaroneck, 504 F.3d 338, 352

 (2d Cir. 2007) (considering “whether there are quick, reliable, and financially

 feasible alternatives [plaintiff] may utilize to meet its religious needs”). Like the

 Lighthouse plaintiff, Adam would suffer substantial delay, uncertainty, and expense

 if it had to sell the Property and search for another. See Lighthouse, 2007 WL 30280,

 at *8-9. Renovating the Property or building a new structure to comply with Troy’s

 POW standards is cost-prohibitive and would reduce the Property’s usable space by

 ~60%, rendering it inadequate for Adam’s needs. SOF ¶ 20; Rockville Cath. Diocese

 of Rockville Centre, N.Y. v. Inc. Vill. of Old Westbury, 128 F. Supp. 3d 566, 586

 (E.D.N.Y. 2015) (finding plaintiff established a prima facie substantial burden case

 where, inter alia, the village’s required setbacks would allow use of less than 44%

 of the space and other restrictions would impose ongoing costs). More than two years

 have elapsed since Troy’s denial, during which Adam has suffered uncertainty due

 to its lack of suitable worship space in Troy. SOF ¶ 34.

    iii.      Adam’s Hardship Was Not Self-Imposed

           Adam’s burden was not self-imposed; it reasonably expected Troy to approve

 its variance application. See, e.g. Bethel, 706 F.3d at 558 (finding reasonable

 expectation by church even though it needed approvals and noting “modern zoning

 practices are such that [approvals] are rarely guaranteed”). Adam raised RLUIPA’s

 protections with Troy, which Troy explicitly disregarded. SOF ¶¶ 24-26. Adam



                                           25
Case 2:19-cv-12736-NGE-APP ECF No. 45, PageID.1302 Filed 12/23/20 Page 35 of 40




 reasonably viewed its proposed use as similar to the many nonreligious uses Troy

 permitted to operate at the Property with no variance. SOF ¶¶ 19, 24. Though the

 Property does not meet general GB district setback and parking standards, nearby

 properties along Rochester Road have similar setback and parking configurations.

 SOF ¶ 24. And Troy approved its use as a restaurant with a banquet room under the

 same general GB standards. SOF ¶ 19. Unlike the cases cited in Livingston, Troy

 never indicated that it would deny Adam’s application. SOF ¶ 23; see 858 F.3d at

 1004.

    iv.      Troy’s Denial of Adam’s Variance Application Was Not the Least
             Restrictive Means of Furthering a Compelling Governmental Interest

          Troy has not articulated an interest sufficient to justify substantially burdening

 Adam’s religious exercise, and it did not consider less restrictive means before

 barring Adam’s use of the Property as a place of worship.

                    Troy Has Not Asserted a Compelling Interest

          A “compelling governmental interest” means an interest of the “highest order”

 that directly affects health and safety. See, e.g., Wisconsin v. Yoder, 406 U.S. 205,

 221, 230 (1972) (holding that a compelling governmental interest includes abating

 “substantial threat[s] to public safety, peace or order”). Troy must establish its

 interest “in the particular case at hand, not … in general.” Westchester, 504 F.3d at

 353 (emphasis added). As the Supreme Court explained in Gonzales v. O Centro

 Espirita Beneficente Uniao do Vegetal, 546 U.S. 418 (2006), courts must look

                                              26
Case 2:19-cv-12736-NGE-APP ECF No. 45, PageID.1303 Filed 12/23/20 Page 36 of 40




 “beyond broadly formulated interests justifying the general applicability of

 government mandates and scrutinize[] the asserted harm of granting specific

 exemptions to particular religious claimants.” Id. at 431.

       Troy’s purported interests fall far short of the highest order. The ZBA’s

 suggestion that Adam’s use did not “fit … the lot” is uncompelling and untrue; the

 Property had been used for a variety of purposes and Adam planned no changes to

 the building’s exterior and parking. SOF ¶¶ 19, 22, 24, 27.

       While traffic, safety, or noise could be legitimate zoning criteria, here, they

 are not substantiated or compelling. See Westchester, 504 F.3d at 346, 353 (no

 compelling interest where stated concerns about traffic, parking, and intensity were

 unsubstantiated); Roman Cath. Archdiocese of Kansas City v. City of Mission

 Woods, 337 F. Supp. 3d 1122, 1140 (D. Kan. 2018) (no compelling interest where

 plaintiff addressed alleviating supposed parking concern and discredited noise-

 related assumptions). The ZBA’s traffic and parking safety discussion and a

 neighbor’s complaint related to noise were based on speculation and were directly

 rebutted by undisputed facts presented at the hearing. SOF ¶ 25. Troy also admitted

 that (1) other nonreligious uses that it would allow at the Property without a variance,

 like places of assembly, could have the same impacts on traffic and noise as places

 of worship; and (2) its underlying concerns related to places of worship stem from

 mega-churches, not smaller communities like Adam. SOF ¶¶ 12, 14, 19.



                                           27
Case 2:19-cv-12736-NGE-APP ECF No. 45, PageID.1304 Filed 12/23/20 Page 37 of 40




       The Property’s history and Troy’s land use practices also undermine any claim

 that Troy’s interest is compelling. See Espinoza v. Mont. Dep’t of Revenue, 140 S.

 Ct. 2246, 2261 (2020) (asserted compelling interest is “fatally underinclusive” when

 the “proffered objectives are not pursued with respect to analogous nonreligious

 conduct”) (internal quotation marks and citation omitted); Grace Church, 555 F.

 Supp. 2d at 1140-41 (“One way to evaluate a claim of compelling interest is to

 consider whether in the past the [City] has consistently and vigorously protected that

 interest.”). Despite the varied nature of the Property’s prior nonreligious uses, Troy

 has not required a variance for any other use, and Troy has admitted that a

 nonreligious use could operate from the Property if: (1) it had sufficient parking; (2)

 it made no changes to the parking or physical structure; and (3) no use-specific

 restrictions applied. SOF ¶ 19. In fact, the Property has hosted nonreligious

 gatherings of more than 200 people during the pendency of this case. SOF ¶ 34 n.

 10. Adam did not seek to change the building’s parking, structure, or capacity; it

 sought only permission to worship in the existing structure. SOF ¶¶ 16, 19, 24.

 Essentially, Adam members could gather at the Property for almost any purpose

 except worship.

       In addition, nearby assembly uses, like funeral homes and restaurants, lack the

 setbacks Troy required of Adam. SOF ¶ 24. Whether by variance or other reasons,

 Troy has frequently allowed other places of worship and nonreligious assemblies to



                                           28
Case 2:19-cv-12736-NGE-APP ECF No. 45, PageID.1305 Filed 12/23/20 Page 38 of 40




 deviate from setback and parking standards. SOF ¶ 30. These facts belie any

 purported compelling interest in applying the POW standards to Adam’s use of the

 Property. See Soc’y of Am. Bosnians, 2017 WL 748528, at *8 (finding evidence that

 a city granted similar zoning requests weighs against any asserted compelling

 interest).

                 The Denial of Adam’s Variance Application Was Not the Least
                 Restrictive Means to Advance Troy’s Interests

        Even if Troy had compelling concerns about public safety or welfare, it could

 have conditioned its approval or postponed its decision pending additional

 information. See Burwell v. Hobby Lobby Stores, Inc., 573 U.S. 682, 728 (2014)

 (government must meet “exceptionally demanding” standard showing “it lacks other

 means of achieving its desired goal.”); Lighthouse, 2007 WL 30280, at *9 (“outright

 prohibition” of church was “an excessive means to accomplish the City’s stated

 traffic interest” given lack of evidence demonstrating harm to local traffic). A

 variance approval with conditions, permitted by ZO § 15.04(E)(1), is a less

 restrictive outcome than a denial. See, e.g., Westchester, 504 F.3d at 353. Troy has

 conditioned variance approvals in the past, including for places of worship, yet the

 ZBA did not consider conditions in Adam’s case. SOF ¶¶ 28-29. If Troy needed

 additional information about potential traffic, noise, exhaust fumes, or any other

 secondary impact on neighboring properties, it could have postponed its decision




                                          29
Case 2:19-cv-12736-NGE-APP ECF No. 45, PageID.1306 Filed 12/23/20 Page 39 of 40




 and requested additional information from Adam. 18 Id. In sum, the undisputed facts

 show that Troy had less restrictive means available short of a denial that substantially

 burdened Adam’s religious exercise.

 III.   CONCLUSION

        For the reasons stated, summary judgment should be granted in favor of the

 United States. The United States requests that, if summary judgment is granted, it be

 provided an opportunity to be heard on appropriate relief.


                                            Respectfully submitted,


  /s/ Shannon M. Ackenhausen                /s/ Abigail B. Marshak
  SHANNON M. ACKENHAUSEN                    ABIGAIL B. MARSHAK
  (P83190)                                  (NY 5350053)
  Assistant United States Attorney          Trial Attorney
  United States Attorney’s Office           Housing and Civil Enforcement Section
  Eastern District of Michigan              Civil Rights Division
                                            United States Department of Justice

  Attorneys for the United States

  Dated: December 23, 2020




 18
   Examples of conditions to address Troy’s concerns here, many of which were
 acknowledged as possible conditions by Troy officials in depositions, include
 requiring a traffic study, adding screening trees or fencing, and hiring staff to
 supervise children in the parking area and/or direct traffic. SOF ¶¶ 28-29.

                                           30
Case 2:19-cv-12736-NGE-APP ECF No. 45, PageID.1307 Filed 12/23/20 Page 40 of 40




                          CERTIFICATION OF SERVICE

       I hereby certify that on December 23, 2020, I electronically filed the foregoing

 paper with the Clerk of the Court using the CM/ECF system, which will send

 notification of such filing to all counsel of record:


                                                /s/ Fatima Elzhenni
                                                Legal Assistant
                                                United States Attorney’s Office
                                                for the Eastern District of Michigan
